

Execution Version
 
 
[logo.jpg]
 
$1,000,000,000
CREDIT AGREEMENT
 
dated as of
 
October 6, 2011
 
among
 
ULTRA RESOURCES, INC.,
as Borrower
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
and
 
CITIBANK, N.A. and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Co-Syndication Agents
 
and
 
COMPASS BANK,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE I            DEFINITIONS
1
   
SECTION 1.01
Defined Terms
1
     
SECTION 1.02
Classification of Loans and Borrowings
20
     
SECTION 1.03
Terms Generally
21
     
SECTION 1.04
Accounting Terms; GAAP
21
     
SECTION 1.05
Oil and Gas Definitions
21
     
ARTICLE II           THE CREDITS
21
   
SECTION 2.01
Commitments
21
     
SECTION 2.02
Loans and Borrowings
22
     
SECTION 2.03
Requests for Revolving Borrowings
22
     
SECTION 2.04
Increase in Commitments
23
     
SECTION 2.05
Swingline Loans
25
     
SECTION 2.06
Letters of Credit
26
     
SECTION 2.07
Funding of Borrowings
30
     
SECTION 2.08
Interest Elections
31
     
SECTION 2.09
Termination and Reduction of Commitments
32
     
SECTION 2.10
Repayment of Loans; Evidence of Debt
33
     
SECTION 2.11
Prepayment of Loans
33
     
SECTION 2.12
Fees
34
     
SECTION 2.13
Interest
35
     
SECTION 2.14
Alternate Rate of Interest
36
     
SECTION 2.15
Increased Costs
36
     
SECTION 2.16
Break Funding Payments
37
     
SECTION 2.17
Taxes
38
     
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
41
     
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
43
     
SECTION 2.20
Present Value; Redetermination
44
     
SECTION 2.21
Defaulting Lenders
45
     
SECTION 2.22
Extension of Maturity Date
48


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

   
Page
     
ARTICLE III           REPRESENTATIONS AND WARRANTIES
50
   
SECTION 3.01
Organization; Powers
50
     
SECTION 3.02
Authorization; Enforceability
50
     
SECTION 3.03
Governmental Approvals; No Conflicts
50
     
SECTION 3.04
Financial Condition; No Material Adverse Change
51
     
SECTION 3.05
Properties
51
     
SECTION 3.06
Litigation and Environmental Matters
52
     
SECTION 3.07
Compliance with Laws and Agreements
52
     
SECTION 3.08
Investment Company Status
52
     
SECTION 3.09
Taxes
53
     
SECTION 3.10
ERISA
53
     
SECTION 3.11
Disclosure
53
     
SECTION 3.12
Labor Matters
53
     
SECTION 3.13
Subsidiaries
53
     
SECTION 3.14
Margin Stock
53
     
SECTION 3.15
Advance Payment Contracts
54
     
ARTICLE IV          CONDITIONS
54
   
SECTION 4.01
Effective Date
54
     
SECTION 4.02
Each Credit Event
55
     
ARTICLE V           AFFIRMATIVE COVENANTS
56
   
SECTION 5.01
Financial Statements; Ratings Change and Other Information
56
     
SECTION 5.02
Notices of Material Events
58
     
SECTION 5.03
Existence; Conduct of Business
59
     
SECTION 5.04
Payment of Obligations
59
     
SECTION 5.05
Maintenance of Non Oil and Gas Properties
59
     
SECTION 5.06
Maintenance and Operation of Oil and Gas Properties
59
     
SECTION 5.07
Insurance
59
     
SECTION 5.08
Books and Records; Inspection Rights
59
     
SECTION 5.09
Compliance with Laws
60
     
SECTION 5.10
Use of Proceeds and Letters of Credit
60


 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

   
Page
     
SECTION 5.11
Guarantors
60
     
SECTION 5.12
Business of Unrestricted Subsidiaries
60
     
ARTICLE VI         NEGATIVE COVENANTS
60
   
SECTION 6.01
Indebtedness
61
     
SECTION 6.02
Liens
62
     
SECTION 6.03
Fundamental Changes
63
     
SECTION 6.04
[Intentionally Omitted].
63
     
SECTION 6.05
Hedging Agreements
63
     
SECTION 6.06
[Intentionally Omitted]
64
     
SECTION 6.07
Transactions with Affiliates
64
     
SECTION 6.08
Restrictive Agreements
64
     
SECTION 6.09
Financial Condition
65
     
SECTION 6.10
Designation of Unrestricted Subsidiaries; Investments in Unrestricted
Subsidiaries
65
     
ARTICLE VII       EVENTS OF DEFAULT
67
   
ARTICLE VIII      THE ADMINISTRATIVE AGENT
69
   
ARTICLE IX         MISCELLANEOUS
71
   
SECTION 9.01
Notices
71
     
SECTION 9.02
Waivers; Amendments
72
     
SECTION 9.03
Expenses; Indemnity; Damage Waiver
73
     
SECTION 9.04
Successors and Assigns
74
     
SECTION 9.05
Survival
78
     
SECTION 9.06
Counterparts; Integration; Effectiveness
78
     
SECTION 9.07
Severability
78
     
SECTION 9.08
Right of Setoff
79
     
SECTION 9.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
79
     
SECTION 9.10
WAIVER OF JURY TRIAL
80
     
SECTION 9.11
Headings
80
     
SECTION 9.12
Confidentiality
80
     
SECTION 9.13
Interest Rate Limitation
81


 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

   
Page
     
SECTION 9.14
Termination of Commitments Under Existing Credit Agreement
81
     
SECTION 9.15
USA Patriot Act
81



SCHEDULES:
Schedule 1.01 — Existing Letters of Credit
Schedule 2.01 — Commitments
Schedule 3.06 — Disclosed Matters
Schedule 6.02 — Existing Liens
Schedule 6.08 — Existing Restrictions


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Additional/Increased Commitment Certificate
Exhibit C – Tax Certificates

 
-iv-

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT dated as of October 6, 2011, among ULTRA RESOURCES, INC.,
a Wyoming corporation, as borrower (the “Borrower”), the Lenders, JPMORGAN CHASE
BANK, N.A., as administrative agent, Swingline Lender and Issuing Bank.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Additional Commitment Lenders” has the meaning assigned to such term in
Section 2.22(c).
 
“Additional/Increased Commitment Certificate” has the meaning assigned to such
term in Section 2.04.
 
“Additional/Increased Commitment Effective Date” has the meaning assigned to
such term in Section 2.04.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders, the Swingline Lender and the Issuing Bank
hereunder, together with its successors and assigns.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Person payable from a specified
share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith or (b) any contract whereby any Person receives or becomes entitled to
receive (either directly or indirectly) any payment (an “Advance Payment”) as
consideration for (i) Hydrocarbons produced or to be produced from Oil and Gas
Properties owned by such Person or its Affiliates, which payment is made in
advance of the delivery of such Hydrocarbons (and regardless of whether such
Hydrocarbons are actually produced or actual delivery is required) to or for the
account of the purchaser thereof or (ii) a right or option to receive such
Hydrocarbons (or a cash payment in lieu of such Hydrocarbons); provided that
inclusion of customary and standard “take or pay” provisions in any gas sales or
purchase contract or any other similar contract shall not, in and of itself,
cause such gas sales or purchase contract to constitute an Advance Payment
Contract for the purposes of this definition.  For the avoidance of doubt, a
Royalty Trust Transaction shall not be deemed an Advance Payment Contract.

 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment Amount” means at any time the sum of all of the Lender’s
Commitments.
 
“Agreement” means this Credit Agreement, dated as of October 6, 2011, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Consolidated Leverage Ratio as set forth in the most recent Borrower
certificate delivered pursuant to Section 5.01(c):

 
-2-

--------------------------------------------------------------------------------

 
 
Consolidated
Leverage Ratio
 
Commitment Fee
Rate
   
Eurodollar Spread
   
ABR Spread
 
< 1.25
    0.250 %     1.500 %     0.500 %
< 2.0, but > 1.25
    0.300 %     1.750 %     0.750 %
< 2.5 but > 2.0
    0.350 %     2.000 %     1.000 %
< 3.0 but > 2.5
    0.400 %     2.250 %     1.250 %
> 3.0
    0.500 %     2.500 %     1.500 %



The Applicable Rate for any date shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the fiscal quarter most
recently ended for which financial statements are available and any change shall
(a) become effective on the date on which the Borrower delivers to the
Administrative Agent the certificate required pursuant to Section 5.01(c) for
such quarter and (b) shall apply (i) in the case of ABR Loans, to ABR Loans
outstanding on such delivery date or made on and after such delivery date for
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, and
(ii) in the case of Eurodollar Loans, to Eurodollar Loans made, continued or
converted on and after such delivery date for the period commencing on the date
such Eurodollar Loans are made, continued or converted and ending on the last
day of the Interest Period applicable to such Eurodollar Loans.  The Applicable
Rate in effect on the Effective Date shall be determined based on the pricing
level indicated above for a Consolidated Leverage Ratio of < 2.0, but > 1.25.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Approved Petroleum Engineer” means Netherland, Sewell & Associates, Inc., or
any other reputable firm of independent petroleum engineers selected by the
Borrower and approved by the Administrative Agent in the exercise of its
reasonable discretion.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 
-3-

--------------------------------------------------------------------------------

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Ultra Resources, Inc., a Wyoming corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas, are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 
-4-

--------------------------------------------------------------------------------

 

“Change in Control” means any of the following events: (a) Ultra Petroleum shall
cease to own, directly or indirectly, 100% of the issued and outstanding Equity
Interests of the Borrower, (b) at any time that UP Energy Corporation, a Nevada
corporation, shall own any equity interests in the Borrower, Ultra Petroleum
shall cease to own, directly or indirectly, 100% of the issued and outstanding
Equity Interests of UP Energy Corporation, (c) any “person” or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) but excluding any employee benefit plan or any
fiduciary or administrator thereof) has become, directly or indirectly, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all such
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), by way of merger,
consolidation or otherwise, of a 35% or more of the common shares of Ultra
Petroleum on a fully-diluted basis, after giving effect to the conversion and
exercise of all outstanding warrants, options and other securities of Ultra
Petroleum (whether or not such securities are then currently convertible or
exercisable) or (d) during any period of two consecutive calendar years,
individuals who at the beginning of such period constituted the board of
directors of Ultra Petroleum cease for any reason to constitute a majority of
the directors of Ultra Petroleum then in office unless (i) such new directors
were nominated, elected or approved by a majority of the directors of Ultra
Petroleum who constituted the board of directors of Ultra Petroleum at the
beginning of such period (or by directors so nominated, elected or approved) or
by a nominating committee thereof consisting of directors, either who were
directors at the beginning of such period or whose election or nomination was
previously so approved or (ii) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability.
 
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or (c) increased pursuant to Section 2.04.  The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01 (including any
supplemental Schedule 2.01 delivered by the Administrative Agent pursuant to
Section 2.04), or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial Aggregate
Commitment Amount is $1,000,000,000.

 
-5-

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDAX” means, with respect to the Borrower and its Subsidiaries
for any period based solely on the consolidated financial statements of the
Borrower and its Subsidiaries delivered with the financial statements of Ultra
Petroleum pursuant to clauses (a) and (b) of Section 5.01, Consolidated Net
Income for such period; plus, without duplication and to the extent deducted in
the calculation of Consolidated Net Income for such period, the sum of (a) Taxes
imposed on or measured by income and franchise Taxes paid or accrued;
(b) Consolidated Interest Expense; (c) amortization, depletion and depreciation
expense; (d) any non-cash losses or charges on any Hedging Agreement resulting
from the requirements of FASB ASC 815 for that period; (e) oil and gas
exploration expenses (including all drilling, completion, geological and
geophysical costs) for such period; (f) losses from sales or other dispositions
of assets (other than Hydrocarbons produced in the ordinary course of business)
and other extraordinary or non-recurring losses; (g) workover expenses for such
period; and (h) other non-cash charges (excluding accruals for cash expenses
made in the ordinary course of business); minus, to the extent included in the
calculation of Consolidated Net Income for such period (i) any non-cash gains on
any Hedging Agreements resulting from the requirements of FASB ASC 815 for that
period; (j) extraordinary or non-recurring gains; (k) gains from sales or other
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business) and (l) other non-cash gains increasing Consolidated Net Income for
such period (excluding accruals for cash revenues in the ordinary course of
business); provided, however, that Consolidated EBITDAX shall be calculated on a
pro forma basis acceptable to the Administrative Agent to give effect to any
acquisitions or dispositions (in a single transaction or a series of related
transactions) by the Borrower or any Subsidiary of the Borrower of Oil and Gas
Properties having an aggregate fair market value equal to or exceeding
$75,000,000 made during the period beginning on the first day of the relevant
four quarter period and through the date of calculation as if such acquisition
or disposition had occurred on the first day of such four quarter calculation
period.
 
“Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and its Subsidiaries on a consolidated
basis of the type described in clauses (a), (b), (c), (d), (e), (f), (g) or (j)
of the definition of Indebtedness; provided, however, that Consolidated Funded
Indebtedness shall not include Indebtedness consisting of obligations in respect
of Advance Payment Contracts to the extent that such Indebtedness is
non-recourse to the Borrower and its Subsidiaries.  Such Indebtedness shall be
considered “non-recourse” only if the non-recourse provisions thereof are
satisfactory to the Administrative Agent in its reasonable discretion.
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period based solely on the consolidated financial
statements of the Borrower and its Subsidiaries delivered with the financial
statements of Ultra Petroleum pursuant to clauses (a) and (b) of Section 5.01,
without duplication, the aggregate of all interest paid or accrued by the
Borrower and its Subsidiaries, on a consolidated basis, in respect of
Indebtedness of any such Person, on a consolidated basis, including all
interest, fees and costs payable with respect to the obligations related to such
Indebtedness (other than fees and related costs which may be capitalized as
transaction costs in accordance with GAAP) and the interest component of
Capitalized Lease Obligations, all as determined in accordance with GAAP.

 
-6-

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness of the Borrower and its Subsidiaries on
a consolidated basis as of such date to (b) Consolidated EBITDAX for the period
of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period based solely on the consolidated financial
statements of the Borrower and its Subsidiaries delivered with the financial
statements of Ultra Petroleum pursuant to clauses (a) and (b) of Section 5.01,
the consolidated net income (or loss) of the Borrower and its Subsidiaries, as
applicable, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Unrestricted
Subsidiary or any other Person (other than a Subsidiary) in which the Borrower
or a Subsidiary of the Borrower has an Equity Interest, or of any Royalty Trust,
except, in each case, to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period and (b) the undistributed earnings of any Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or by any law
applicable to such Subsidiary.
 
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Subsidiaries (or, for purposes of Section 5.01(d), Ultra
Petroleum and its consolidated subsidiaries) as of such date, determined on a
consolidated basis in accordance with GAAP; provided, however, that Consolidated
Total Assets shall be determined without giving effect to non-cash charges
associated with full cost ceiling test impairment or other similar test
resulting in non-cash charges.
 
“Control” means either the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and
Swingline Exposure at such time.
 
“Credit Parties” means the Borrower and the Guarantors.  “Credit Party” means
any of the Borrower or any Guarantor.
 
“Crude Oil” means all crude oil and condensate.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 
-7-

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to Administrative Agent, the Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent, the Issuing Bank, or
the Swingline Lender in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Borrower or the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt by the Borrower or the Administrative Agent of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced and amended from time to time: the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Occupational Safety and Health Act, the
Hazardous Materials Transportation Act, the Superfund Amendments and
Reauthorization Act, the Toxic Substances Control Act, and the Oil Pollution Act
of 1990; (b) any and all environmental statutes of any state in which property
of the Borrower is situated, as they may be cited, referenced and amended from
time to time; (c) any rules or regulations promulgated under or adopted pursuant
to the above federal and state laws; and (d) any other federal, state or local
statute or any requirement, rule, regulation, code, ordinance or order adopted
pursuant thereto, including, without limitation, those relating to the
generation, transportation, treatment, storage, recycling, disposal, handling or
release of Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 
-8-

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (other than pursuant to
clause (c) of the definition of Alternate Base Rate).
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Borrower under any Loan Document,
any of the following Taxes imposed on or with respect to a Recipient: (a) income
or franchise Taxes imposed on (or measured by) its net income (however
denominated) by the United States of America, or by the jurisdiction under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on such
date such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).

 
-9-

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 30, 2007, among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the other financial institutions party thereto, as amended.
 
“Existing Letters of Credit” means those certain letters of credit listed on
Schedule 1.01 issued under the Existing Credit Agreement, together with all
renewals, replacements, extensions and substitutions thereof.
 
“Extending Lenders” has the meaning assigned to such term in Section 2.22(b).
 
“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(b).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any regulations or official
interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Gas Balancing Agreement” means any agreement or arrangement whereby any Credit
Party, or any other party having an interest in any Hydrocarbons to be produced
from Oil and Gas Properties in which any Credit Party owns an interest, has a
right to take more than its proportionate share of production therefrom.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 
-10-

--------------------------------------------------------------------------------

 
 
“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantor(s)” means each Parent Guarantor, and each other Person that executes
and delivers a Guaranty hereunder.
 
“Guaranty” means each guaranty agreement of Obligations, in form and in
substance satisfactory to the Administrative Agent.
 
“Hazardous Materials” means flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum and petroleum
products and associated oil or natural gas exploration, production and
development wastes or any substances defined as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substances” under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Superfund Amendments and Reauthorization Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, the Toxic Substances Control Act, as amended, or
any other Environmental Laws now or hereafter enacted or promulgated by any
regulatory authority or governmental body, but only to the extent any such law
is or becomes applicable to the Borrower or any of its property.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.
 
“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Properties of the Borrower and its Subsidiaries.

 
-11-

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person (other than Liens permitted by Section
6.02(j)), whether or not the Indebtedness secured thereby has been assumed,
provided however that in the case of Indebtedness of the type described in this
clause (e), the amount of such Indebtedness shall be deemed to be the lesser of
(1) the amount of such Person’s liability for such Indebtedness and (2) the book
value of such property, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person with respect to Advance Payment Contracts to which
such Person is a party.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and (b)
Other Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than a
subsidiary or subject to any other credit enhancement.
 
“Information Memorandum” means the Confidential Information Memorandum dated
September 12, 2011, relating to the Borrower and the Transactions.
 
“Initial Reserve Report” means that certain engineering report dated as of
January 1, 2011, prepared by Netherland, Sewell & Associates, Inc., regarding
certain of the Borrower’s Oil and Gas Properties.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid.

 
-12-

--------------------------------------------------------------------------------

 
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months or such other
shorter period (including periods of less than one month)) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“Investment” means, as to any Person, any direct or indirect investment by such
Person by means (including pursuant to any merger with any Person that was not a
Subsidiary of such Person prior to such merger) of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person.  “Investment” shall not include travel and similar
advances to officers, directors and employees in the ordinary course of
business, or extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, or debt or equity received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.
 
“Investment Grade Status” means the status or condition of the Borrower’s senior
unsecured long-term debt being rated BBB- or better by S&P, or Baa3 or better by
Moody’s, unless one of the two ratings is two or more categories lower than the
other and the category that is one above the lower rating is not BBB- or better
or Baa3 or better.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 
-13-

--------------------------------------------------------------------------------

 
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lender” means each of the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or Additional/Increased Commitment Certificate, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including any Existing Letter of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA LIBOR Rates Page 3750 (or on any
successor or substitute page of such page, or any successor to or substitute for
such page, providing rate quotations comparable to those currently provided on
such page of such page, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that customary set-off provisions arising under
contracts shall not constitute a Lien.
 
“Loan” means a Revolving Loan or a Swingline Loan.
 
“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Letters of Credit (and any applications therefore and
reimbursement agreements related thereto), each Borrowing Request, each
Guaranty, any fee letter and any other agreements executed in connection with
this Agreement.
 
“Material” means material and “Materially” means materially, in each case in
relation to the business, operations, affairs, financial condition, assets or
properties of the Borrower and its Subsidiaries taken as a whole.

 
-14-

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or of a Parent Guarantor and its subsidiaries
taken as a whole, or (ii) the ability of the Borrower or a Guarantor to perform
its obligations under the Loan Documents to which it is a party.
 
“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any Oil and Gas Interests owned by
any Credit Party is bound, that the Credit Parties have in the aggregate a net
overproduced gas imbalance in excess of the number of cubic feet of Natural Gas
that equals five percent (5%) of the aggregate Natural Gas production of the
Credit Parties during the previous twelve month period.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
 
“Maturity Date” means October 6, 2016, as the same may be extended in accordance
with Section 2.22.
 
“Maximum Commitment Amount” means $1,250,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).
 
“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(c).
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligations” means any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Swingline
Lender or the Lenders or any of them arising under or in connection with any
Loan Document, whether for principal, interest, reimbursement of amounts drawn
under any Letter of Credit, funding indemnification amounts, fees, expenses,
indemnification or otherwise.

 
-15-

--------------------------------------------------------------------------------

 

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to properties situated in (or offshore of) the United States of America
or Canada, including, without limitation, overriding royalty and royalty
interests, leasehold estate interests, net profits interests, production payment
interests and mineral fee interests, together with contracts executed in
connection therewith and all tenements, hereditaments, appurtenances and
properties, real or personal, appertaining, belonging, affixed or incidental
thereto.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).
 
“Other Taxes” means any and all present or future stamp, court, documentary
intangible, recording, filing or similar other excise or property Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement  or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
 
“Parent Guarantor” means either of Ultra Petroleum or UP Energy Corporation, a
Nevada corporation.  “Parent Guarantors” means both of them collectively.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
 
(a)
Liens imposed by law for Taxes, assessments, or similar charges, incurred in the
ordinary course of business that are not yet due and payable;

 
 
(b)
Liens of mechanics, materialmen, warehousemen, carriers, landlords or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable;

 
 
(c)
Pledges or deposits in connection with or to secure workmen’s compensation,
unemployment insurance, pensions or other employee benefits;

 
 
(d)
Encumbrances consisting of covenants, zoning restrictions, rights, easements,
liens, governmental environmental permitting and operation restrictions,
operating restrictions under leases, the exercise by governmental bodies or
third parties of eminent domain or condemnation rights, or any other
restrictions on the use of real property, none of which Materially impairs the
use of such property by the Borrower or its Subsidiaries in the operation of its
business, and none of which is violated in any Material respect by existing or
proposed operations;


 
-16-

--------------------------------------------------------------------------------

 
 
 
(e)
Liens of operators and/or co-working interest owners under joint operating
agreements or similar contractual arrangements with respect to the Borrower’s or
its Subsidiaries’ proportionate share of the expense of exploration, development
and operation of oil, gas and mineral leasehold or fee interests owned jointly
with others, to the extent that same relate to sums not yet overdue, or if they
relate to sums that are overdue, then to the extent that the same are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are set aside on its books;

 
 
(f)
The following, if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings and with respect to which adequate
reserves are set aside on its books, and so long as they do not, in the
aggregate, Materially detract from the value of the property of the Borrower, or
Materially impair the use thereof in the operation of its business:

 
 
(1)
Claims or liens for taxes, assessments, or charges due and payable and subject
to interest or penalty;

 
 
(2)
Claims, liens, and encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits;

 
 
(3)
Claims or liens of mechanics, materialmen, warehousemen, carriers, or other like
liens; and

 
 
(4)
Adverse judgments on appeal; and

 
 
(i)
Inchoate liens in respect of royalty owners;

 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Present Value” means, at any time, the net present value of projected future
cash flows from all of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties located in (or offshore of) the United States of America or Canada
constituting Proved Reserves based on the most recently delivered Reserve Report
dated as of January 1 calculated in accordance with the methodology described in
Section 2.20(b).

 
-17-

--------------------------------------------------------------------------------

 
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
 
“Redetermination” means any redetermination of the Present Value pursuant to
Section 2.20.
 
“Redetermination Date” means, at any time that the Borrower does not have
Investment Grade Status (a) with respect to any Redetermination pursuant to
Section 2.20(b), the later of April 1 of each year, commencing April 1, 2012 (or
such date promptly thereafter as reasonably possible based on the engineering
and other information available to the Administrative Agent and the Lenders) or
45 days after the date on which the Borrower ceases to have Investment Grade
Status, as applicable, and (b) with respect to any Redetermination pursuant to
Section 2.20(c), the date specified by the Administrative Agent as the
redetermination date applicable thereto or such other date as may be consented
to by the Borrower and the Required Lenders.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, one or more Lenders having in the
aggregate more than 50% of the Aggregate Commitment Amount, or, if the
Commitments to make Loans and the obligation of the Issuing Bank to issue
Letters of Credit have been terminated pursuant to Article VII, Lenders holding
more than 50% of the aggregate unpaid principal amount of the outstanding Credit
Exposure; provided that the Commitment of, and the portion of the Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.
 
“Reserve Report” means the Initial Reserve Report and each engineering report
delivered pursuant to Section 2.20(b).
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“Royalty Trust” means a statutory trust, business trust, limited liability
company, partnership or other form of entity to which the Borrower or one or
more of its Subsidiaries grants or conveys any term and/or perpetual overriding
royalty interests, net profits interests or other similar interests in Oil and
Gas Properties in exchange for units of beneficial interest or ownership
interests in such trust or other entity, or for cash.  A Royalty Trust shall not
constitute a “subsidiary” of the Borrower.

 
-18-

--------------------------------------------------------------------------------

 
 
“Royalty Trust Transaction” means (a) the grant, conveyance or other disposition
by the Borrower or a Subsidiary of the Borrower, to a Royalty Trust, of
interests in Oil and Gas Properties as described in the definition of “Royalty
Trust”, (b) the obligations of the Borrower or a Subsidiary of the Borrower to
drill and develop oil and gas wells burdened by such granted or conveyed
interests, and (c) the conveyances or other agreements transferring the
interests to the Royalty Trust and any other agreements between the Borrower or
a Subsidiary of the Borrower and such Royalty Trust or the trustee thereof, and
the transactions under such agreements, providing for any one or more of the
following: the operation of the oil and gas wells burdened by such interests,
administrative services for the Royalty Trust, registration rights of the
Borrower and Subsidiaries of the Borrower, and transactions incidental to the
foregoing.
 
“S&P” means Standard & Poor’s.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 
-19-

--------------------------------------------------------------------------------

 
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings, assessments, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
 
“Threshold Amount” means, at any time, the greater of $50,000,000 and 2% of
Consolidated Total Assets as of such time.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
 
“Ultra Petroleum” means Ultra Petroleum Corp., a corporation organized under the
laws of the Yukon Territory of Canada.
 
“Unrestricted Subsidiary” means each subsidiary of the Borrower that has been
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.10, and each subsidiary of any Unrestricted Subsidiary.
 
“Unused Amount” means, with respect to each Lender, such Lender’s Commitment on
any date less such Lender’s Credit Exposure other than any Swingline Exposure
(if any) on such date.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
SECTION 1.02             Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 
-20-

--------------------------------------------------------------------------------

 
 
SECTION 1.03            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04             Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
SECTION 1.05             Oil and Gas Definitions.  For purposes of this
Agreement, the terms “proved reserves,” “proved developed reserves,” “proved
undeveloped reserves,” “proved developed nonproducing reserves” and “proved
developed producing reserves,” whether or not such terms are capitalized, have
the meaning given such terms from time to time and at the time in question by
the Society of Petroleum Engineers of the American Institute of Mining
Engineers.
 
ARTICLE II
 
The Credits
 
SECTION 2.01             Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 
-21-

--------------------------------------------------------------------------------

 
 
SECTION 2.02            Loans and Borrowings.  (a)  Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(a)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(b)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten (10) Eurodollar Borrowings outstanding.
 
(c)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
SECTION 2.03            Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Houston time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Houston time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Houston time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)          the date of such Borrowing, which shall be a Business Day;

 
-22-

--------------------------------------------------------------------------------

 
 
(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04            Increase in Commitments.  (a)  Provided that no Default
or Event of Default shall then exist, upon notice to, and with the consent of,
the Administrative Agent (not to be unreasonably withheld), the Borrower may
from time to time increase the Aggregate Commitment Amount by (i) requesting
that one or more Lenders increase its or their respective Commitments or
(ii) inviting one or more additional financial institutions to become Lenders
party to the Agreement and to provide additional Commitments hereunder, provided
that, in either case, the Borrower shall not exercise its rights under this
Section 2.04 on more than three separate occasions and the minimum amount by
which the Aggregate Commitment Amount shall be increased shall not be less than
$75,000,000 (unless the excess of the Maximum Commitment Amount over the
Aggregate Commitment Amount in effect immediately prior to any such increase in
Commitments is less than $75,000,000, in which case the Borrower may request an
increase in the amount of such excess), and further provided that the Aggregate
Commitment Amount after giving effect to any such increase shall not exceed the
Maximum Commitment Amount.  For the avoidance of doubt, it is agreed that the
Administrative Agent may withhold its consent to the Borrower’s exercise of the
foregoing right as to any particular existing Lender or additional Lender based
on the amount of the requested increase in such existing Lender’s or additional
Lender’s Commitment or the Administrative Agent’s assessment of the credit
worthiness of such existing Lender or additional Lender.
 
(a)          If the Borrower has requested that all of the Lenders increase
their respective Commitments pro rata, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond to such request (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).  Each
Lender shall notify the Administrative Agent within the specified time period
whether or not such Lender agrees to increase its respective Commitment and, if
so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase in the Aggregate Commitment Amount (based
on the Aggregate Commitment Amount then in effect).  Any Lender not responding
within such specified time period shall be deemed to have declined to increase
its respective Commitment.  Anything herein contained to the contrary
notwithstanding, no Lender shall have any obligation whatsoever to increase its
respective Commitment hereunder and the Borrower shall have no obligation to
request a pro rata increase in the Commitments of all Lenders or to offer to
increase the Commitment of any particular Lender.  The consent of the Lenders
shall not be required in order for any Lender to increase its Commitment or for
one or more additional financial institutions to become Lenders party to the
Agreement and to provide additional Commitments pursuant to this Section 2.04.

 
-23-

--------------------------------------------------------------------------------

 
 
(b)          If the Aggregate Commitment Amount is increased in accordance with
this Section 2.04, the Administrative Agent and the Borrower shall determine the
effective date of such increase (the “Additional/Increased Commitment Effective
Date”).  The Administrative Agent and the Borrower shall promptly notify the
Lenders of the final allocation of such increase and the Additional/Increased
Commitment Effective Date.  Each existing Lender that increases its Commitment
and each additional Lender, if any, and the Borrower shall execute and deliver
to the Administrative Agent (which the Administrative Agent shall also execute
to acknowledge its acceptance thereof) a certificate substantially in the form
of Exhibit B hereto (an “Additional/Increased Commitment Certificate”).  Upon
receipt by the Administrative Agent of Additional/Increased Commitment
Certificates from existing Lenders or additional Lenders, if any, in an amount
sufficient to effectuate the increase requested by the Borrower: (1) the
Aggregate Commitment Amount shall be increased, (2) the Administrative Agent
shall amend and distribute to the Borrower and the Lenders a revised Schedule
2.01 adding or amending, as applicable, the Commitment(s) of any Lender
executing the Additional/Increased Commitment Certificate and the increased
Aggregate Commitment Amount (which shall be deemed incorporated into, and made a
part of, this Agreement), (3) each additional Lender shall be deemed to be a
party in all respects as of the Additional/Increased Commitment Effective Date
to this Agreement and the other Loan Documents to which the Lenders are party
and (4) upon the Additional/Increased Commitment Effective Date, any increasing
or additional Lender party to the Additional/Increased Commitment Certificate
shall purchase from each of the (other) Lenders party to the Agreement
immediately prior to the Additional/Increased Commitment Effective Date a pro
rata portion of all outstanding Loans (and participation interests in Letters of
Credit) of each such (other) Lender such that each Lender (including any
additional Lender, if any) shall hold its ratable share of all outstanding Loans
(and participation interests in Letters of Credit) after giving effect to its
increased or additional Commitment and the resulting increase in the Aggregate
Commitment Amount, provided that the Borrower shall pay any amounts due under
Section 2.16 to the extent that any such purchase gives rise to the costs
indemnified thereby, and any other amounts due under Section 9.03.
 
(c)          As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate dated as of the
Additional/Increased Commitment Effective Date (in sufficient copies for each
Lender) signed by an officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
(ii) including a certificate of the type described in Section 5.01(c)
demonstrating pro forma compliance with Section 6.09 after giving effect to such
increase and (iii) certifying that, before and after giving effect to such
increase, the representations and warranties contained in Article III are true
and correct on and as of the Additional/Increased Commitment Effective Date and
no Default or Event of Default exists.  The Borrower shall execute and deliver
replacement notes if requested in accordance with Section 2.10(e) reflecting
such Lender’s Commitment, which notes shall be dated as of the date of this
Agreement.

 
-24-

--------------------------------------------------------------------------------

 
 
(d)          This Section shall supersede any provision in Section 9.02 to the
contrary.
 
SECTION 2.05            Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans to exceed
$50,000,000 or (ii) the sum of the total Credit Exposures to exceed the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
 
(a)          To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., Houston time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 2:00 p.m.,
Houston time, on the requested date of such Swingline Loan.
 
(b)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 
-25-

--------------------------------------------------------------------------------

 
 
SECTION 2.06       Letters of Credit.
 
(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
the account of a Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$250,000,000 and (ii) the sum of the total Credit Exposures shall not exceed the
total Commitments.  All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.
 
 
-26-

--------------------------------------------------------------------------------

 

(c)         Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that the
Borrower may request in any applicable Letter of Credit application that the
Issuing Bank agree, in its sole and absolute discretion, to issue a Letter of
Credit that has automatic extension provisions so long as any such Letter of
Credit permits the Issuing Bank to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior written notice to the beneficiary thereof not later than
a specified day in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Once a Letter of Credit containing such
automatic extension provision has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than five
Business Days prior to the Maturity Date; provided, however, that the Issuing
Bank shall not permit any such extension if (A) the Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, (B) it has received from the Administrative Agent, any Lender or the
Borrower written notice on or before the day that is seven Business Days before
the specified date by which notice of non-extension is to be given that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied and directing the Issuing Bank not to permit such extension or (C) the
expiry date of such Letter of Credit would occur after a Maturity Date
applicable to a Non-Extending Lender, if the amount of such Letter of Credit
together with all LC Exposure outstanding on the date of issuance of such Letter
of Credit is greater than the aggregate Commitments of all Lenders who will be
parties to this Agreement on the expiry date of such Letter of Credit.
 
(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
-27-

--------------------------------------------------------------------------------

 

(e)         Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Houston time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Houston time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Houston
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
 
(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s (x) gross negligence or willful misconduct, or (y)
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination (PROVIDED THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT THE ISSUING BANK BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL).  In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
 
 
-28-

--------------------------------------------------------------------------------

 

(g)         Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)         Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
(i)          Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
 
-29-

--------------------------------------------------------------------------------

 

(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50.0%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of itself,
the Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement and the
Borrower does hereby grant a security interest in favor of the Administrative
Agent in and to such cash collateral as security for the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50.0% of the total LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
 
SECTION 2.07       Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Houston time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
 
-30-

--------------------------------------------------------------------------------

 

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08       Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
 
(b)         To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
 
(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
 
-31-

--------------------------------------------------------------------------------

 

(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)         Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09       Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b)         The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Credit Exposures would exceed the Aggregate
Commitment Amount.
 
(c)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
 
-32-

--------------------------------------------------------------------------------

 

SECTION 2.10      Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the date
that is ten (10) Business Days after the date such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)         The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)         Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.
 
SECTION 2.11       Prepayment of Loans.  (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)         The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., Houston time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., Houston time, on the date of prepayment.  Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
 
 
-33-

--------------------------------------------------------------------------------

 

SECTION 2.12       Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily Unused Amount of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)         The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate mutually agreed between the Issuing Bank and the Borrower on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)         The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)         The Borrower shall pay to the Administrative Agent for the account
of the Lenders such upfront fees as shall have been separately agreed upon in
writing in the amounts so specified.
 
 
-34-

--------------------------------------------------------------------------------

 

(e)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13       Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)         The Loans comprising each Eurodollar Borrowing shall bear interest
in the case of a Eurodollar Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.
 
(c)         [Intentionally Omitted.]
 
(d)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
(g)         In the event that any financial statements delivered pursuant to
this Agreement, or any certificate delivered pursuant to Section 5.01(c), is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate and/or
a higher Commitment Fee Rate on Commitments for any period (an “Applicable
Period”) than the Applicable Rate or Commitment Fee Rate on Commitments, as
applicable, applied for such Applicable Period, then (i) the Borrower shall
promptly deliver to the Administrative Agent a correct certificate in the form
of the certificate described in Section 5.01(c), and (ii) the Borrower shall
promptly pay to the Administrative Agent the accrued additional interest owing
as a result of such increased Applicable Rate and Commitment Fee Rate on
Commitments for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.18.  This Section
2.13(g) shall not limit the rights of the Administrative Agent or the other
Lenders with respect to Section 2.13(d) or Article VII.
 
 
-35-

--------------------------------------------------------------------------------

 

SECTION 2.14       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)         the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
 
SECTION 2.15       Increased Costs.  (a)  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes, which shall be
governed by Section 2.17) affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
 
-36-

--------------------------------------------------------------------------------

 

(b)         If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)          A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail showing the computation thereof, the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 20 days after receipt
thereof.
 
(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, or
(e) a reallocation of outstanding Loans among the Lenders as a result of an
increase in the Aggregate Commitment Amount pursuant to Section 2.04, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 20 days after receipt thereof.
 
 
-37-

--------------------------------------------------------------------------------

 

SECTION 2.17       Taxes.
 
(a)         Withholding Taxes; Gross-Up.  Each payment by the Borrower under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by law.  If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law.  If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower shall be increased as necessary so that net of such
withholding (including withholding applicable to additional amounts payable
under this Section) the applicable Recipient receives the amount it would have
received had no such withholding been made.
 
(b)         Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)         Evidence of Payment.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d)         Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.17(d) shall be paid within 10 days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient or Beneficial Owner and describing the basis
for the indemnification claim.  Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.  Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.
 
 
-38-

--------------------------------------------------------------------------------

 

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent or the Borrower (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or the Borrower (as
applicable).  Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.
 
(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
 
(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A)           in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
 
-39-

--------------------------------------------------------------------------------

 

(B)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(C)           in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
 
(D)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit C (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
 
(E)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
 
(iii)         If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
 
-40-

--------------------------------------------------------------------------------

 

(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.17(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h)         Issuing Bank.  For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.
 
SECTION 2.18       Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
 
-41-

--------------------------------------------------------------------------------

 

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)         If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
 
-42-

--------------------------------------------------------------------------------

 

SECTION 2.19       Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)         If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, or any Lender is a Non-Extending
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
(c)         If, in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document as contemplated by Section 9.02, the
consent of Lenders having Credit Exposures and unused Commitments representing
more than 75.0% of the sum of the total Credit Exposures and unused Commitments
at such time shall have been obtained but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required has not
been obtained, then the Borrower may elect to replace such Non-Consenting Lender
as a Lender party to this Agreement in accordance with and subject to the
restrictions contained in, and consents required by Section 9.04; provided that
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts).  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
-43-

--------------------------------------------------------------------------------

 

SECTION 2.20       Present Value; Redetermination.
 
(a)         Initial Present Value.  As of the Effective Date and until
redetermined pursuant to Section 2.20(b) or 2.20(c), the Present Value shall be
$4,552,000,000.
 
(b)         Annual Redeterminations of the Present Value.  (i) Promptly after
January 1 of each calendar year (commencing January 1, 2012), and in any event
on or prior to April 1 of each calendar year, or, (ii) if the Borrower has
achieved Investment Grade Status and the Borrower shall thereafter cease to have
Investment Grade Status, then within 45 days immediately following the date on
which the Borrower ceased to have Investment Grade Status, the Borrower shall
furnish to the Administrative Agent and each Lender an engineering report
prepared at the sole cost and expense of Borrower by or under the supervision of
the Borrower’s chief petroleum engineer and audited, with respect to Oil and Gas
Properties comprising at least 80% of the Present Value, by an Approved
Petroleum Engineer and otherwise in form and substance satisfactory to the
Administrative Agent with respect to the Oil and Gas Properties of the Borrower
or any Subsidiary comprising Proved Reserves included therein and setting forth
a projection of the rate of production and net operating income with respect
thereto and the individual and aggregate present value of projected future cash
flows from such Proved Reserves which present value shall be determined using
the Administrative Agent’s customary discount rate for the valuation of Oil and
Gas Properties constituting Proved Reserves and the then-current commodity price
deck (as adjusted for basis differentials and Hydrocarbon quality) of the
Administrative Agent (in accordance with its customary lending practices) and
taking into account any Hedging Agreements with respect to commodity prices for
Hydrocarbons of the Borrower and its Subsidiaries then in effect (based on a
schedule of such Hedging Agreements delivered in the discretion of the Borrower
to the Administrative Agent and the Lenders and certified by a Financial Officer
of the Borrower); provided, however, that 75% of the aggregate present value
shall, as of the applicable January 1, be attributable to Oil and Gas Properties
constituting Proved Producing Reserves, and provided further that no value shall
be given to Oil and Gas Properties to the extent such properties are burdened by
interests conveyed by the Borrower or any of its Subsidiaries pursuant to any
Advance Payment Contracts and the obligations with respect thereto are excluded
from Consolidated Funded Indebtedness.  The aggregate present value as
determined in accordance with the foregoing, which shall constitute the “Present
Value” for purposes of this Agreement, shall remain in effect until the Present
Value is redetermined in accordance with this Agreement.
 
(c)         Redeterminations Following Material Dispositions and
Acquisitions.  In addition to any Redetermination pursuant to Section 2.20(b):
 
 
-44-

--------------------------------------------------------------------------------

 

(i)           if, at the time that Investment Grade Status is not in effect, the
Borrower or one of its Subsidiaries sells, transfers or otherwise disposes of
Oil and Gas Properties (including, for the avoidance of doubt, any sale,
transfer or other disposition of Oil and Gas Properties to an Unrestricted
Subsidiary or Royalty Trust), or sells, transfers or otherwise disposes of any
Equity Interest in any Subsidiary owning Oil and Gas Properties, that are
included in the then current Present Value, and the Present Value (as set forth
in the most recently delivered Reserve Report or as assigned pursuant to Section
2.20(c)(ii), as applicable) of Oil and Gas Properties sold, transferred or
otherwise disposed of since the later of (i) the most recent annual
redetermination of the Present Value pursuant to Section 2.20(b) and (ii) the
most recent adjustment of the Present Value made pursuant to this
Section 2.20(c) exceeds 10% of the then-effective Present Value, then (1) the
Borrower shall deliver the notice required pursuant to Section 5.01(g)(ii) of
this Agreement, (2) the Present Value shall be reduced by an amount equal to the
Present Value of such Oil and Gas Properties as set forth in the most recently
delivered Reserve Report, or as assigned pursuant to Section 2.20(c)(ii), as
applicable, and (3) the Administrative Agent shall promptly notify the Borrower
and the Lenders in writing of the reduced Present Value; or
 
(ii)           if, at the time that Investment Grade Status is not in effect,
the Borrower or one of its Subsidiaries purchases or otherwise acquires Oil and
Gas Properties located in (or offshore of) the United States of America or
Canada constituting Proved Reserves, then at the Borrower’s option the Present
Value shall be increased by an amount agreed to by the Borrower and the
Administrative Agent applying the methodology used for determining Present Value
as described in Section 2.20(b), and the Administrative Agent shall promptly
notify the Borrower and the Lenders in writing of the increased Present Value.
 
SECTION 2.21       Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
provisions of this Section 2.21 shall apply for so long as such Lender is a
Defaulting Lender.
 
(a)         Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a).
 
(b)         The Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or in determining for purposes of
Section 2.19(c) whether Lenders having Credit Exposures and unused Commitments
representing more than 75.0% of the sum of the total Credit Exposures and unused
Commitments at such time have taken or may take action, and no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
under this Agreement (and any amendment, waiver or consent which by is terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(i) no Defaulting Lender’s Commitment may be increased or extended without its
consent, (ii) the principal amount of, or interest or fees payable on, Loans or
LC Disbursements may not be reduced or excused, and the scheduled date of
payment thereof may not be postponed, as to such Defaulting Lender without such
Defaulting Lender’s consent and (iii) the foregoing clauses (i) and (ii) may not
be changed without such Defaulting Lender’s consent.
 
 
-45-

--------------------------------------------------------------------------------

 

(c)         If any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following written request by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.
 
(d)         For so long as such Lender is a Defaulting Lender, (i) the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), or the Swingline Lender or the Issuing Bank,
as applicable, shall have entered into arrangements with the Borrower
satisfactory to such Swingline Lender or Issuing Bank, to defease the Swingline
Lender’s (or the Issuing Bank’s, as applicable) exposure to the Defaulting
Lender’s LC Exposure and Swingline Exposure, and (ii) participating interests in
any newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
 
 
-46-

--------------------------------------------------------------------------------

 

(e)         If a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.  Such arrangements
may include a requirement by the Swingline Lender or the Issuing Bank requiring
reallocation among non-Defaulting Lenders of all or any part of the Swingline
Exposure and LC Exposure of the Lender whose Lender Parent is subject to a
Bankruptcy Event, such reallocation to be in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time.
 
(f)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with Section 2.06(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.06(j); sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.21(c).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21(f) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
 
-47-

--------------------------------------------------------------------------------

 

(g)         In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then (i) on such date the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, (ii) on such date such Lender shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage, and (iii) on such date or
promptly thereafter, cash collateral held by the Administrative Agent relating
to such Swingline Exposure or such LC Exposure shall be returned to the
Borrower.
 
SECTION 2.22       Extension of Maturity Date.
 
(a)         Not earlier than 90 days prior to, nor later than 45 days prior to
any anniversary date of this Agreement, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect; provided that not more
than two such extensions shall be effected.  Within 30 days of delivery to the
Lenders of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion).  Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension.  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Lenders’ responses.
 
(b)         The Maturity Date shall be extended only if the Required Lenders
(calculated prior to giving effect to any replacements of Lenders permitted
herein) (the “Extending Lenders”) have consented thereto.  If so extended, the
Maturity Date, as to the Extending Lenders, shall be extended to the date which
is one year after the Maturity Date then in effect, effective as of the date the
Administrative Agent has received the documents required to be delivered by
Section 2.22(c)(iii) (the “Extension Effective Date”).  The Administrative Agent
shall promptly confirm to the Lenders such extension and the Extension Effective
Date.
 
(c)         Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:
 
(i)            on the Extension Effective Date, no Default shall have occurred
and be continuing, and no Default shall occur, as a result of such extension;
 
 
-48-

--------------------------------------------------------------------------------

 

(ii)            on and as of the Extension Effective Date, the representations
and warranties contained in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) both before and after giving effect to the
extension, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);
 
(iii)           the Borrower shall deliver to the Administrative Agent
(A) copies of corporate resolutions certified by the secretary or assistant
secretary of the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that the Borrower’s incurrence of
indebtedness hereunder with a Maturity Date as extended pursuant to this Section
has been duly authorized by all necessary corporate action and (B) a certificate
signed by an authorized officer dated as of the Extension Effective Date
certifying that (1) before and after giving effect to such extension, the
representations and warranties contained in Article III and the other Loan
Documents made by it are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Extension Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section, the representations and warranties contained
in subsections (a) and (b) of Section 3.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 5.01, (2) before and after giving effect to such extension no Default
exists or will exist, and (3) no event has occurred since the date of the most
recent audited financial statements of the Borrower delivered pursuant to
Section 5.01(a) and (b) that has had, or could reasonably be expected to have, a
Material Adverse Effect;
 
(iv)           The Borrower shall pay any Loans outstanding on the Maturity Date
(prior to giving effect to any extension) as to any non-extending Lenders (the
“Non-Extending Lenders”) (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with any
revised and new Pro Rata Shares of all the Lenders effective as of the Extension
Effective Date;
 
(v)           On the Maturity Date applicable to each Non-Extending Lender, all
or any part of such Non-Extending Lenders’ Applicable Percentage of LC Exposure
and Swingline Exposure shall be reallocated among the Extending Lenders and any
new Lenders that become Lenders pursuant to Section 2.22(d) (“Additional
Commitment Lenders”) in accordance with their respective Applicable Percentage
(calculated without regard to the Non-Extending Lenders’ Commitments) but only
to the extent that such reallocation does not cause, with respect to any
Extending Lender or Additional Commitment Lender, the aggregate outstanding
amount of the Revolving Loans of such Lender, plus such Lender’s Applicable
Percentage of the LC Exposure and Swingline Exposure, to exceed such Lender’s
Commitments as in effect at such time; and
 
 
-49-

--------------------------------------------------------------------------------

 

(vi)           If the reallocation described in the preceding clause (v) cannot,
or can only partially, be effected, the Borrower shall Cash Collateralize the LC
Exposure to the extent that, after giving effect to the reallocation pursuant to
the preceding clause (v) and the payment required by the preceding clause (iv),
the total Credit Exposure exceeds the Commitments of the Extending Lenders and
the Additional Commitment Lenders.  The amount of Cash Collateral provided by
the Borrower pursuant to this clause (vi) shall reduce the Non-Extending
Lenders’ Applicable Percentage of the LC Exposure (after giving effect to any
partial reallocation pursuant to the preceding clause (v)) on a pro rata basis;
and each Non-Extending Lender’s Commitment to make Loans, purchase
participations in Swingline Loans, and purchase participations in Letters of
Credit with respect to Letters of Credit issued after such Maturity Date shall
terminate.
 
(d)         The Borrower shall have the right to replace each Non-Extending
Lender in accordance with Section 2.19(c).
 
(e)         This Section shall supersede any provisions in Section 2.10(a) or
9.02(b) to the contrary.
 
ARTICLE III

 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01       Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02       Authorization; Enforceability.  The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03       Governmental Approvals; No Conflicts.  The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower, any Subsidiary of the
Borrower or any Unrestricted Subsidiaries of the Borrower or its respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
 
 
-50-

--------------------------------------------------------------------------------

 
SECTION 3.04           Financial Condition; No Material Adverse Change.  (a) The
Borrower or the Parent Guarantors have heretofore furnished to the Lenders
(i) the audited consolidated balance sheet and statements of income,
stockholders equity and cash flows of Ultra Petroleum and its consolidated
subsidiaries as of and for the fiscal year ended December 31, 2010, reported on
by Ernst & Young, LLP, independent public accountants, and (ii) the consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of the end of and for the fiscal quarter ended June 30, 2011, and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of the corresponding period of) the previous
fiscal year, certified by its chief financial officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Ultra Petroleum and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject, in the case of the financial statements in clause
(ii), to normal year-end audit adjustments and the absence of footnotes.
 
(b)           Since December 31, 2010, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
 
SECTION 3.05           Properties.  (a)  Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all the real
and personal property other than its Oil and Gas Properties material to its
business free and clear of all Liens, except for (i) as permitted pursuant to
Section 6.02 and (ii) defects in title that would not reasonably be expected to
have a Material Adverse Effect.
 
(b)            Except for matters that would not reasonably be expected to have
a Material Adverse Effect, (i) the Borrower or one or more of its Subsidiaries
has good and defensible title to all Oil and Gas Properties described in the
most recent Reserve Report provided to the Administrative Agent, free and clear
of all Liens except Liens permitted pursuant to Section 6.02, (ii) all such Oil
and Gas Properties are valid, subsisting, and in full force and effect, and all
rentals, royalties, and other amounts due and payable in respect thereof have
been duly paid, and (iii) without regard to any consent or non-consent
provisions of any joint operating agreement covering any proved Oil and Gas
Properties of the Borrower or its Subsidiaries, the Borrower’s or such
Subsidiaries’ share of (a) the costs for each proved Oil and Gas Properties
described in the Reserve Report is not materially greater than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the respective designations “working
interests,” “WI,” “gross working interest,” “GWI,” or similar terms (except in
such cases where there is a corresponding increase in the net revenue interest),
and (b) production from, allocated to, or attributed to each such proved Oil and
Gas Properties is not materially less than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the designations “net revenue interest,” “NRI,” or similar
terms.  Each well drilled in respect of Proved Producing Reserves described in
the Reserve Report (1) is capable of, and is presently, either producing
Hydrocarbons in commercially profitable quantities or in the process of being
worked-over or enhanced, and the Borrower or one or more of its Subsidiaries is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (2) has been drilled, bottomed, completed, and operated in compliance with
all applicable laws, in the case of clauses (1) and (2), except where any
failure to satisfy clause (1) or to comply with clause (2) would not have a
Material Adverse Effect, and no such well that is currently producing
Hydrocarbons is subject to any penalty in production by reason of such well
having produced in excess of its allowable production that could reasonably be
expected to have a Material Adverse Effect.
 

 
-51-

--------------------------------------------------------------------------------

 
(c)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06           Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters).
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, or (iii) has received notice of any claim with respect to any
Environmental Liability.
 
(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect.
 
SECTION 3.07           Compliance with Laws and Agreements.  Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
 
SECTION 3.08           Investment Company Status.  None of the Borrower, any
Subsidiary of the Borrower or any Unrestricted Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 

 
-52-

--------------------------------------------------------------------------------

 

SECTION 3.09           Taxes.  Each of the Borrower, its Subsidiaries and each
Unrestricted Subsidiary of the Borrower that is part of the Borrower’s
consolidated U.S. federal tax group has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower,
such Subsidiary or such Unrestricted Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than the Threshold Amount the fair market value of the assets of such Plan, and
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than the Threshold
Amount the fair market value of the assets of all such underfunded Plans.
 
SECTION 3.11           Disclosure.  The Information Memorandum and the reports,
financial statements, certificates and other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or otherwise delivered hereunder (as
modified or supplemented by other information so furnished), taken as whole,
does not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and the other projections and forward-looking
statements, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  For
purposes of this Section 3.11, information contained in a Form 10-K, 10-Q, 8-K,
proxy statement or other document filed by the Borrower or a Guarantor with the
Securities and Exchange Commission shall be deemed furnished to the Lenders.
 
SECTION 3.12           Labor Matters.  There are no strikes, lockouts or
slowdowns against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect.  The hours worked by and payments made to employees
of the Credit Parties have not been in violation of the Fair Labor Standards Act
or any other Law dealing with such matters to the extent that such violation
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.13           Subsidiaries.  The Borrower does not have any
Subsidiaries as of the Effective Date.
 
SECTION 3.14          Margin Stock.  Neither the Borrower nor any Subsidiary of
the Borrower is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock in violation of said
Regulation T, U or X or to extend credit to others for the purpose of purchasing
or carrying margin stock in violation of said Regulation T, U or X.
 

 
-53-

--------------------------------------------------------------------------------

 
  
SECTION 3.15           Advance Payment Contracts.  Except as disclosed in
writing to the Administrative Agent, the Issuing Bank and the Lenders, neither
the Borrower nor any Subsidiary is obligated in any Material respect by virtue
of any Advance Payment Contract.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01           Effective Date.  The obligations of the Lenders to make
Loans, the Issuing Bank to issue Letters of Credit and the Swingline Lender to
make Swingline Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received
(i) from each party hereto, either a counterpart of this Agreement signed on
behalf of such party (or written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement) and
(ii) from each Parent Guarantor, a Guaranty duly executed by such Parent
Guarantor.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders and dated the Effective Date) of Haynes and Boone, LLP,
special New York counsel for the Borrower and the Guarantors, and Thomas S.
Throne, special Wyoming counsel for the Borrower, covering such matters relating
to the Borrower or the Guarantors (as applicable), this Agreement or the
Transactions as the Administrative Agent, the Issuing Bank or Required Lenders
shall reasonably request.  The Borrower and the Guarantors hereby request each
such counsel to deliver such opinion.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
each Parent Guarantor, the authorization of the Transactions and any other legal
matters relating to the Borrower and each Parent Guarantor, this Agreement or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 

 
-54-

--------------------------------------------------------------------------------

 
(f)            The Administrative Agent shall have received satisfactory
evidence that contemporaneous with the funding of the initial Borrowing on the
Effective Date, all obligations outstanding under the Borrower’s Existing Credit
Agreement (other than Existing Letters of Credit) shall have been repaid in
full, all commitments thereunder shall have been terminated.
 
(g)           The Administrative Agent, the Issuing Bank and each Lender shall
have received the Initial Reserve Report.
 
(h)           The Administrative Agent, the Issuing Bank and the Lenders shall
have received the financial statements of Ultra Petroleum described in
Section 3.04 and a certificate demonstrating compliance by the Borrower and its
Subsidiaries with the financial ratios set forth in Section 6.09 for the fiscal
quarter ending as of June 30, 2011, as if such financial ratios applied to such
fiscal quarter.
 
(i)            The Administrative Agent, the Issuing Bank and the Lenders shall
have received such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Issuing Bank or the Required Lenders
may reasonably require.
 
Without limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by, or acceptable or
satisfactory to, a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.  The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Houston time, on
October 31, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
 
SECTION 4.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (other than a continuation of an
existing Borrowing or a conversion of a Eurodollar Borrowing into an ABR
Revolving Borrowing), and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of (i) the Borrower set forth
in this Agreement (excluding, at all times that Investment Grade Status is in
effect, the representation and warranty set forth in Section 3.04(b)) and (ii)
each Credit Party set forth in the Loan Documents to which such Credit Party is
a party, shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.
 

 
-55-

--------------------------------------------------------------------------------

 
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent, the Issuing Bank and the Lenders that:
 
SECTION 5.01            Financial Statements; Ratings Change and Other
Information.  The Borrower will furnish to the Administrative Agent for delivery
to each Lender:
 
(a)           within 15 days following the date on which Ultra Petroleum submits
or files with the Securities and Exchange Commission, but in any event not later
than 90 days after the end of each fiscal year of Ultra Petroleum, (i) Ultra
Petroleum’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, such consolidated statements to be reported on by Ernst &
Young, LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Ultra
Petroleum and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP and (ii) the Borrower’s unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, certified by one of Borrower’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 

 
-56-

--------------------------------------------------------------------------------

 
 
(b)           within 15 days following the date on which Ultra Petroleum submits
or files with the Securities and Exchange Commission, but in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Ultra Petroleum, (i) Ultra Petroleum’s consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of Ultra Petroleum’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of Ultra Petroleum and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) the Borrower’s consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, certified by one of the Borrower’s Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09, and (iii) stating whether the
Borrower or any of its Subsidiaries has any Material Gas Imbalances;
 
(d)           if, as of the date of any financial statements delivered pursuant
to Sections 5.01(a) or 5.01(b), the Consolidated Total Assets of the Borrower
and its Subsidiaries account for less than 90% of the Consolidated Total Assets
of Ultra Petroleum and its consolidated subsidiaries, then the Borrower will
deliver concurrently with the delivery of such financial statements
consolidating financial statements for the Borrower and its Subsidiaries for the
period and date covered by such financial statements;
 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by Ultra
Petroleum or any subsidiary of Ultra Petroleum with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by Ultra Petroleum or any of its subsidiaries to Ultra Petroleum’s
shareholders generally, as the case may be;
 
(f)            promptly after Moody’s or S&P shall have announced a change in
the rating established for the Index Debt, written notice of such rating change;
 
(g)           at any time Investment Grade Status is not in effect (including if
the Borrower has achieved Investment Grade Status, but subsequently loses
Investment Grade Status),
 
(i)           on or before the later of (x) April 1 of each year, commencing
April 1, 2012 (or such date promptly thereafter as reasonably possible based on
the engineering and other information available to the Administrative Agent and
the Lenders) or (y) 45 days after the date on which the Borrower ceases to have
Investment Grade Status, as applicable, in each case, with respect to each
Reserve Report prepared as of January 1 in connection with a Redetermination
pursuant to Section 2.20(b), the Reserve Reports required pursuant to such
Section 2.20(b); and
 

 
-57-

--------------------------------------------------------------------------------

 
(ii)           not later than five (5) days after the date of any sale, transfer
or other disposition of Oil and Gas Properties that are included in the
calculation of Present Value, when aggregated with all other sales, transfers or
other dispositions of Oil and Gas Properties since the most recent
Redetermination of the Present Value, have a present value (calculated using the
methodology used to determine the Present Value) in excess of 10% of the
then-current Present Value, written notice of such sale, transfer or other
disposition; and
 
(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower, any Subsidiary or any Unrestricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.
 
Documents required to be delivered by the Borrower pursuant to this Section 5.01
may be delivered by the Borrower electronically and shall be deemed to have been
so delivered on the date (i) on which the Borrower or Ultra Petroleum Corp.
posts such documents or provides a link thereto on its website, or files such
documents with the Securities and Exchange Commission, or (ii) on which such
documents are posted on the Borrower’s or Parent’s behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial third-party website or whether sponsored
by the Administrative Agent), provided that in the case of documents posted or
filed as provided in clause (i) or clause (ii), the Borrower shall notify the
Administrative Agent of such posting or the filing (which notice may be email).
 
SECTION 5.02           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent prompt written notice of the following:
(a)          the occurrence of any Default;
 
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that would reasonably be expected to result in
a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount; and
 
(d)          any other development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 

 
-58-

--------------------------------------------------------------------------------

 
 
SECTION 5.03           Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
(i) any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or (ii) any termination or failure to preserve, renew or keep in
full force and effect (x) the legal existence of any Subsidiary or (y) any
rights, license, permit, privilege or franchise of the Borrower or any
Subsidiary, if such termination or failure would not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.04           Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries and all Unrestricted Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower, such Subsidiary or such
Unrestricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.05           Maintenance of Non Oil and Gas Properties.  The Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
other than Oil and Gas Properties material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, except where
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.06           Maintenance and Operation of Oil and Gas Properties.  The
Borrower shall, and shall cause its Subsidiaries to, maintain and operate its
Oil and Gas Properties described in the most recent Reserve Report in a good and
workmanlike manner, and in compliance with the Material terms and provisions of
oil and gas leases relating thereto, except where such failure to comply would
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not restrict the Borrower or its Subsidiaries from making
Dispositions otherwise permitted by this Agreement.
 
SECTION 5.07          Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations provided that the Borrower and its Subsidiaries
may self-insure to the extent and in a manner customary for companies engaged in
the same or similar business of similar size and financial condition.
 
SECTION 5.08          Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP are made
of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent, the Issuing
Bank or any Lender, upon reasonable prior notice, to visit and inspect during
normal business hours its properties, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested, and, at any time during the existence of a Default, at
the sole cost and expense of the Borrower.
 

 
-59-

--------------------------------------------------------------------------------

 
SECTION 5.09           Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property (including all
Environmental Laws), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.10           Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used to repay Indebtedness outstanding under the Existing
Credit Agreement and for working capital, capital expenditures and other general
corporate purposes (including the acquisition of Oil and Gas Properties).  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued to support
general corporate purposes of the Borrower and its Subsidiaries.
 
SECTION 5.11          Guarantors.  In the event any Subsidiary of the Borrower
created or acquired after the Effective Date Guarantees any Material
Indebtedness of the Borrower or any other Subsidiary, the Borrower will promptly
(but in any event, within 30 days following request by the Administrative Agent)
take all action necessary to cause such Subsidiary (a) to execute and deliver to
the Administrative Agent a Guaranty, (b) to take all such action and execute and
deliver, or cause to be executed and delivered, to the Administrative Agent all
such documents, instruments, agreements, opinions and certificates similar to
those described in Section 4.01(c) as the Administrative Agent may reasonably
request.  With respect to each such Subsidiary that becomes a Guarantor, the
Borrower shall promptly send to the Administrative Agent written notice setting
forth with respect to such Person the date on which such Person became a
Guarantor and such other information as the Administrative Agent may reasonably
request.
 
SECTION 5.12           Business of Unrestricted Subsidiaries.  The Borrower will
cause the business and affairs of each of Borrower and its Subsidiaries to be
conducted in such a manner (including by keeping separate books of account for
Unrestricted Subsidiaries, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
properly titling the assets of Unrestricted Subsidiaries in the name of such
Unrestricted Subsidiaries) so that each Unrestricted Subsidiary will be treated
as an entity separate and distinct from Borrower and its Subsidiaries.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Administrative
Agent, the Issuing Bank and the Lenders that:
 

 
-60-

--------------------------------------------------------------------------------

 
 
SECTION 6.01           Indebtedness.  (a) The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness unless both before and after giving effect to the incurrence or
issuance of any such Indebtedness, and as of any date thereafter that the
Borrower or such Subsidiary permits such Indebtedness to exist, the Borrower
shall continue to be in compliance with the financial covenants set forth in
Section 6.09(a) and, if Investment Grade Status is not in effect,
Section 6.09(b), on a pro forma basis calculated to include:
 
(i)          all Consolidated Funded Indebtedness outstanding on such date, and
 
(ii)         for purposes of calculating the Consolidated Leverage Ratio as of
such date, “Consolidated EBITDAX for the period of four fiscal quarters most
recently ended” as used in clause (b) of the definition of “Consolidated
Leverage Ratio” shall mean Consolidated EBITDAX for the period of the four
fiscal quarters most recently ended, further adjusted to give effect to the
adjustments to Consolidated EBITDAX (as described in the proviso to the
definition thereof) in respect of any acquisitions of Oil and Gas Properties (or
any interest therein) or any dispositions of Oil and Gas Properties (or any
interest therein) having an aggregate fair market value (whether in a single
transaction or a series of related transactions) equal to or exceeding
$75,000,000, in each case made during the period beginning on the first day of
the four fiscal quarter period most recently ended and through such date, as if
such acquisition or disposition had occurred on the first day of such four
fiscal quarter calculation period,
provided that the foregoing clause (a) shall not apply to Indebtedness of the
Borrower or a Subsidiary owed to a Credit Party or to a Subsidiary.
 
(b)          Without limiting the provisions of clause (a) of this Section 6.01,
the Borrower shall not permit its Subsidiaries to create, incur, assume or
permit to exist any Indebtedness other than, without duplication,
 
(i)           Indebtedness owed to a Credit Party or to a Subsidiary;
 
(ii)          Guarantee by any Subsidiary of the Obligations;
 
(iii)         Guarantees by any Subsidiary of Indebtedness of the Borrower to
the extent that the Indebtedness of the Borrower is otherwise permitted under
this Agreement and subject to the requirements of Section 5.11 of this
Agreement;
 
(iv)         Indebtedness of any Subsidiary in respect of any Advance Payment
Contract otherwise permitted under this Agreement;
 
(v)          Indebtedness of any Subsidiary in respect of bonds and letters of
credit issued for the account of such Subsidiary with respect to such
Subsidiary’s normal business operations;
 
(vi)         Indebtedness of a Person that becomes, by acquisition or merger, a
Subsidiary which Indebtedness existed prior to the time of such acquisition or
merger and was not incurred or created in contemplation of such acquisition or
merger; and
 

 
-61-

--------------------------------------------------------------------------------

 
 
(vii)        other Indebtedness of the Borrower’s Subsidiaries that, in the
aggregate, does not exceed the Threshold Amount at any time outstanding.
 
SECTION 6.02           Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
 
(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (iv) the aggregate outstanding principal amount of
all Indebtedness that is secured by Liens granted in reliance on this clause (d)
shall not exceed $400,000,000 at any time outstanding, and (v) such Liens shall
not apply to any other property or assets of the Borrower or any Subsidiary;
 
(e)           Liens securing surety or other bonds required in the normal course
of business;
 
(f)            Liens on cash deposits securing obligations under Hedging
Agreements, provided that the amount of such cash deposits shall not exceed
$100,000,000.00 in the aggregate at any time;
 
(g)           Liens securing payment and performance of the Obligations;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under clause (k) of Article VII;
 

 
-62-

--------------------------------------------------------------------------------

 
 
(i)            Liens on the Oil and Gas Properties burdened by Advance Payment
Contracts permitted under this Agreement, or by Royalty Trust Transactions, in
each case to secure performance obligations in connection therewith;
 
(j)            Liens on Equity Interests of Unrestricted Subsidiaries and other
entities (other than Subsidiaries) to secure Indebtedness or other obligations
of such Unrestricted Subsidiaries or other entities to the extent that there is
no recourse to the Borrower or any Subsidiary for payment of such Indebtedness
or other obligations (other than recourse to such Equity Interests and proceeds
thereof);
 
(k)           Liens on Oil and Gas Properties that do not have Proved reserves
attributable thereto, provided that the assets encumbered by such Liens shall
have an aggregate fair market value at the time of incurrence of such
Indebtedness not substantially in excess of the Indebtedness secured thereby;
and
 
(l)            Liens not otherwise permitted by paragraphs (a) through (k) of
this Section 6.02, provided that the outstanding principal balance of the
Indebtedness secured by such Liens shall not at any time exceed $50,000,000.
 
SECTION 6.03            Fundamental Changes.  (a)(i) The Borrower will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation and no Change in
Control results, and (ii) the Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole (whether now owned or hereafter
acquired), except that any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary.
 
(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, materially alter their primary business from the exploration, acquisition,
production and development of oil, natural gas and other liquid and gaseous
Hydrocarbons and the gathering, processing, transmission, storing and marketing
of Hydrocarbons and activities related or ancillary thereto.
 
SECTION 6.04           [Intentionally Omitted].
 
SECTION 6.05           Hedging Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Agreement, except (a)
Hedging Agreements entered into to hedge or mitigate risks to which the Borrower
or any Subsidiary has or may have exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary, and (c) other Hedging Agreements permitted
under the risk management policies approved by the Borrower’s Board of Directors
from time to time and not subjecting the Borrower and its Subsidiaries to
Material speculative risks.
 

 
-63-

--------------------------------------------------------------------------------

 
 
SECTION 6.06           [Intentionally Omitted].
 
SECTION 6.07          Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, whether or not in the ordinary course of business, except (a) on
terms and conditions not less favorable to the Borrower or such Subsidiary than
would be obtained on an arm’s-length basis from a Person not an Affiliate, (b)
transactions between or among the Borrower, its Subsidiaries and other Credit
Parties, and (c) any Investment permitted by Section 6.10; provided, that the
foregoing provisions of this Section 6.07 shall not prohibit,
 
(i)           the Borrower or any Subsidiary from engaging in a sale, lease or
other transfer of property or assets to, or purchase, lease or other acquisition
of any property or assets from, or other transaction with an Affiliate if such
sale, lease, purchase, transfer or other transaction has been approved by the
Borrower’s Board of Directors,
 
(ii)          any agreements with respect to employee matters,
 
(iii)         the Borrower or any Subsidiary from engaging in any sale, lease or
other transfer of property or assets to, or purchase, lease or other acquisition
of any property or assets from, or other transaction with an Affiliate related
to the  gathering, transporting, treating, marketing, processing and/or other
services in connection with the sale of oil or gas by the Borrower or any
Subsidiary or by such Affiliate for or on behalf of the Borrower or any
Subsidiary,
 
(iv)         any direct or indirect transfer of Equity Interests to the Borrower
or any of its Subsidiaries in one or a series of transactions, and
 
(v)          any Royalty Trust Transaction.
 
SECTION 6.08           Restrictive Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets to secure the Obligations, (b) the ability of any Subsidiary to pay
dividends or other distributions to the Borrower or another Subsidiary with
respect to any shares of its capital stock or to make loans to or repay loans or
advances owed to the Borrower or (c) the ability of any Subsidiary of the
Borrower to Guarantee the Obligations; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of Equity Interests in or assets of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary whose Equity Interest or assets are to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions imposed by any
agreement relating to unsecured Indebtedness permitted by this Agreement that
provide for the imposition of equal and ratable Liens to secure such
Indebtedness if Liens are granted to secure the Obligations, (vi) clause (c) of
the foregoing shall not apply to provisions imposed by any agreement relating to
Indebtedness, permitted by this Agreement, that require a Subsidiary to
guarantee such Indebtedness if such Subsidiary guarantees the Obligations, and
(vii) the foregoing shall not apply to restrictions or conditions contained in,
or existing by reason of, any agreement
 

 
-64-

--------------------------------------------------------------------------------

 
 
(A)           relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, or relating to any Subsidiary of the Borrower at the time such
Subsidiary was acquired by the Borrower or a Subsidiary of the Borrower and not
created in contemplation thereof,
 
(B)           constituting customary provisions restricting subletting or
assignment of any leases of the Borrower or any Subsidiary of the Borrower or
provisions in agreements that restrict the assignment of such agreement or any
rights thereunder,
 
(C)           constituting any restriction or condition with respect to property
under an agreement that has been entered into for the disposition of such
property, provided that such disposition is otherwise permitted hereunder, or
 
(D)           any restriction contained in a contractual obligation relating to
property, an interest in which has been granted or conveyed to a Royalty Trust.
 
SECTION 6.09           Financial Condition.
 
(a)           Consolidated Leverage Ratio.  The Borrower will not permit the
Consolidated Leverage Ratio, determined as of the end of any fiscal quarter for
which financial statements required under Section 5.01(a) or (b), as applicable,
are available (commencing with the fiscal quarter ending September 30, 2011), to
be greater than 3.50 to 1.00.
 
(b)           Present Value to Funded Indebtedness Ratio.  At any time that
Investment Grade Status is not in effect, the Borrower will not permit at any
time the ratio, as of any date of determination, of (i) the Present Value (as
most recently redetermined) to (ii) Consolidated Funded Indebtedness as of the
end of any fiscal quarter for which financial statements required under
Section 5.01(a) or (b), as applicable, are available (commencing with the fiscal
quarter ending September 30, 2011), to be less than 1.50 to 1.00.
 
SECTION 6.10           Designation of Unrestricted Subsidiaries; Investments in
Unrestricted Subsidiaries.
 
(a)           Subject to compliance with the provisions of this Section 6.10,
the Borrower may designate any subsidiary as an Unrestricted Subsidiary by
delivery of a certificate of a Financial Officer of the Borrower to the
Administrative Agent, which certificate shall name each subsidiary being
designated as an Unrestricted Subsidiary, state the effective date of such
designation, which shall be not earlier than the date of delivery of such
certificate, and certify that all of the conditions set forth in this Section
6.10 have been satisfied.
 

 
-65-

--------------------------------------------------------------------------------

 
(b)           The Borrower and its Subsidiaries may make Investments in any
Unrestricted Subsidiary provided that (i) at the time such Investment is made,
the amount of such Investment, when added to the aggregate amount previously
Invested in Unrestricted Subsidiaries during the term of this Agreement by the
Borrower and its Subsidiaries, shall not exceed 5% of Consolidated Total Assets
determined immediately prior to such Investment.  For purposes of this Section
6.10(b), (x) the amount of an Investment being made on a date shall be the
amount of cash, or in the case of a contribution or conveyance of assets or
property on such date, the book value of such assets or property on such date,
and (y) the amount of Investments made before such date shall be the amount of
cash, or in the case of contribution or conveyance of assets of property on such
previous date, the book value of such assets or property on such previous date;
(ii) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence of such Investment; and (iii)  each of the
conditions set forth in Section 6.10(c) shall be satisfied with respect to such
Unrestricted Subsidiary and all of its subsidiaries.
 
(c)          The following conditions shall apply to each Unrestricted
Subsidiary and its subsidiaries:
 
(i)           neither the Borrower nor any of its Subsidiaries provides any
Guarantee of, or any credit support for, any Indebtedness or other obligation
(contingent or otherwise) of such Unrestricted Subsidiary (or any of its
subsidiaries), or otherwise is liable for any Indebtedness or other obligation
(contingent or otherwise) of such Unrestricted Subsidiary (or any of its
subsidiaries),
 
(ii)          neither the Borrower nor any of its Subsidiaries has any
obligation to maintain or preserve the financial condition of such Unrestricted
Subsidiary (or any of its subsidiaries) or to cause any such Unrestricted
Subsidiary (or any of its subsidiaries) to achieve any specified level of
operating results,
 
(iii)         there are no Liens on any property of the Borrower or any
Subsidiary securing, any Indebtedness or other obligation (contingent or
otherwise), of such Unrestricted Subsidiary (or any of its subsidiaries), and
 
(iv)         such Unrestricted Subsidiary (nor any subsidiary thereof) may not
own any Equity Interests in the Borrower or any Subsidiary;
 
provided, however, that the Borrower and its Subsidiaries may (x) grant Liens on
Equity Interests of Unrestricted Subsidiaries to secure Indebtedness or other
obligations of such Unrestricted Subsidiaries to the extent that there is no
recourse to the Borrower or any Subsidiary for payment of such Indebtedness or
other obligations (other than recourse to such Equity Interests and proceeds
thereof), and (y) have equity contribution obligations to the extent the equity
contributed is permitted under Section 6.10 at the time of the entry into the
equity contribution agreement and at the time of the making of each equity
contribution.
 

 
-66-

--------------------------------------------------------------------------------

 
 
(d)           If at any time any Unrestricted Subsidiary fails to meet any of
the requirements set forth in Section 6.10(c), then (i) it and each of its
subsidiaries shall thereafter cease to be Unrestricted Subsidiaries and it and
each of its subsidiaries shall be Subsidiaries, and (ii) the Borrower shall
promptly so notify the Administrative Agent.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.10 or in Article VI;
 
(e)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
 
(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable notice and cure period);
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 

 
-67-

--------------------------------------------------------------------------------

 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(i)            the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j)            the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
 
(l)            an ERISA Event has resulted in liability of any Credit Party
under Title IV of ERISA to the Plan, the Multiemployer Plan, or the PBGC in an
aggregate amount in excess of the Threshold Amount and such amount is not paid
when due;
 
(m)          a Change in Control shall occur; or
 
(n)           this Agreement or any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, or with the consent of the Administrative Agent, the
Issuing Bank or the Required Lenders, as applicable, or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Credit
Party contests in any manner the validity or enforceability of any provision of
this Agreement or any Loan Document; or any Credit Party denies that it has any
or further liability or obligation under this Agreement or any Loan Document, or
purports to revoke, terminate or rescind this Agreement or any Loan Document;
 

 
-68-

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent (or Issuing Bank) hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent (or
Issuing Bank) hereunder, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent (or Issuing Bank) hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 

 
-69-

--------------------------------------------------------------------------------

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 

 
-70-

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
None of the Co-Syndication Agents, Co-Documentation Agents, Managing Agents,
Sole Bookrunner or Sole Lead Arranger identified on the cover page of this
Agreement shall have any right, power, obligation, liability, responsibility or
duty under this Agreement in any such capacity.  Without limiting the foregoing,
none of the Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Person so identified (whether or not any such
Person is also a Lender hereunder) in deciding to enter into this Agreement or
in taking or not taking action hereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01           Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at 400 North Sam Houston Parkway East,
Suite 1200, Houston TX 77060, Attention of Marshall D. Smith (Telecopy
No. (281) 876-2831), with a copy to Mr. Garrett Smith, Senior Attorney and
Corporate Secretary, Ultra Petroleum Corp., 400 North Sam Houston Parkway East,
Suite 1200, Houston TX 77060 (Telecopy No. (281) 876-2831);
 
(ii)          if to the Administrative Agent or the Issuing Bank, to JPMorgan
Chase Bank, N.A., 10 South Dearborn, 7th Floor, Chicago, Illinois  60603-2003,
Attention of Nanette Wilson (Facsimile No. 888-292-9533, Telephone:
312-385-7084), email: jpm.agency.servicing.4@jpmchase.com, with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, Mailcode: TX2-SO38, 8th Floor South,
Houston, Texas 77002, Attention of Ronald Dierker (Telecopy No. 713-216-7770),
email: ronald.dierker@jpmorgan.com; and
 
(iii)         if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 

 
-71-

--------------------------------------------------------------------------------

 
 
(b)           Notices and other communications to the Lenders, the Issuing Bank
and the Administrative Agent hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Borrower may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
  

SECTION 9.02           Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, or change Section 2.21(b), without the written consent of
each Lender, or (vi) release any Guarantor from its Guaranty (except, in the
case of any subsidiary of the Borrower, if such Guarantor is no longer a
Subsidiary of the Borrower in compliance with this Agreement); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank or the Swingline Lender, as the case may be.
 

 
-72-

--------------------------------------------------------------------------------

 

SECTION 9.03          Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted (x) from the gross negligence or wilful misconduct of such Indemnitee
or (y) from a claim brought by the Borrower or any other Credit Party against an
Indemnitee for breach in bad faith of such Indemnitee’s (or its Related Party’s)
obligations hereunder or under any other Loan Document (PROVIDED THAT IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE INDEMNITEES BE INDEMNIFIED IN THE CASE
OF THEIR OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL).  This Section 9.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
 

 
-73-

--------------------------------------------------------------------------------

 
 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.
 
SECTION 9.04           Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)             (i)         Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)           the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, a Federal
Reserve Bank, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and
 

 
-74-

--------------------------------------------------------------------------------

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment or to any Affiliate of such Lender; and
 
(C)           the Issuing Bank, provided that no consent of the Issuing Bank
shall be required for an assignment of any Commitment to an assignee that is a
Lender with a Commitment immediately prior to giving effect to such assignment
or to any Affiliate of such Lender;
 
provided, however, that no Lender may assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to the Borrower or any Affiliate of the
Borrower or any natural person (or any company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof), in each case, without the consent of all of the Lenders.


(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
 
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Commitment and such Lender’s Loans under this
Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 

 
-75-

--------------------------------------------------------------------------------

 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
  
 
-76-

--------------------------------------------------------------------------------

 
 
(b)             (i)          Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than the Borrower or any Affiliate of the Borrower or any natural person
(or any company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof), in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17 (f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
  
 
-77-

--------------------------------------------------------------------------------

 
    
(c)             Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  THIS WRITTEN AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 9.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
  
 
-78-

--------------------------------------------------------------------------------

 
 
SECTION 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09          GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.  (a)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
 
(b)             THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)             THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
  
 
-79-

--------------------------------------------------------------------------------

 
 
(d)             EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 
SECTION 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12           Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
  
 
-80-

--------------------------------------------------------------------------------

 
 
SECTION 9.13          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.  For the avoidance of doubt,
in no event shall Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch.
15)) apply to this Agreement or to any Loan, nor shall this Agreement or any
Loan be governed by or be subject to the provisions of such Chapter 346 in any
manner whatsoever.
 
SECTION 9.14          Termination of Commitments Under Existing Credit
Agreement.  The commitments of the lenders under the Existing Credit Agreement,
shall terminate on the Effective Date.  Execution of this Agreement by a Lender
who is also a lender under the Existing Credit Agreement shall constitute a
waiver by such Lender of the notice provisions in Sections 2.09(b) and 2.11(b)
of the Existing Credit Agreement.
 
SECTION 9.15          USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
-81-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ULTRA RESOURCES, INC., as Borrower
   
By
/s/ Marshall D. Smith
Name:
     Marshall D. Smith
Title:
     Senior Vice President
 
     and Chief Financial Officer



 
S - 1

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank, Swingline
Lender and a Lender
   
By
/s/ Michael Kamauf
Name:
     Michael Kamauf
Title:
     Authorized Officer

  

 
S - 2

--------------------------------------------------------------------------------

 
 

SCHEDULE 1.01
 
  EXISTING LETTERS OF CREDIT


Letter of Credit No.
 
Stated Amount
 
Beneficiary
 
Issue Date
 
Expiry
                 
CPCS-635891-0009
  $ 3,600.00  
Galeton Borough
 
Nov. 19, 2004
 
Nov. 18, 2011
CPCS-635892-0009
  $ 37,350.00  
Gaines Township
 
Nov. 19, 2004
 
Nov. 18, 2011

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
Page
 
SCHEDULE 2.01


COMMITMENTS


Lender
 
Commitment
   
Percentage
 
JPMorgan Chase Bank, N.A.
  $ 120,000,000       12.00000000 %
Citibank, N.A.
  $ 100,000,000       10.00000000 %
Deutsche Bank Trust Company Americas
  $ 100,000,000       10.00000000 %
Compass Bank
  $ 100,000,000       10.00000000 %
U.S. Bank National Association
  $ 100,000,000       10.00000000 %
Wells Fargo Bank, N.A.
  $ 100,000,000       10.00000000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 65,000,000       6.50000000 %
Branch Banking & Trust   
  $ 65,000,000       6.50000000 %
CIBC Inc.
  $ 65,000,000       6.50000000 %
Royal Bank of Canada
  $ 65,000,000       6.50000000 %
The Frost National Bank
  $ 40,000,000       4.00000000 %
Goldman Sachs Bank USA
  $ 40,000,000       4.00000000 %
Sumitomo Mitsui Banking Corporation
  $ 40,000,000       4.00000000 %
TOTAL:
  $ 1,000,000,000       100.00000000 %



 
1-

--------------------------------------------------------------------------------

 